DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Paul Lee and Alan Chang on 24 February 2021.
The application has been amended as follows:
The claims have been amended as follows:

97. (Currently Amended) The system of Claim 13, further comprising a memory storing calibration information for the transcutaneous analyte sensor, wherein the calibration information is derived at least in part from a predictive relationship between in vitro sensor sensitivity to the analyte and in vivo sensor sensitivity to the analyte.

100.  (Canceled) 

Response to Amendment
3.	According to the Supplemental Amendment, filed 11 February 2021, the status of the claims is as follows:
Claims 13 is previously presented;
Claims 23-126 are new; and
Claims 1-20 and 22 are cancelled.

4.	The rejection of claim 14 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Causey et al, U.S. Patent No. 6,248,067 B1 (“Causey”), and the provisional rejections of claim 14 under 35 U.S.C. 101 as claiming the same inventions as that of claim 14 of copending Application Nos. 17/088,262, 17/088,381, 17/088,406, and 17/088,446, are rendered moot in view of the Amendment, filed 11 February 2021, which cancelled the claim.
Response to Arguments
5.	Applicant’s arguments, see Remarks, pp. 15, filed 08 February 2021, with respect to the rejection of claim 13 under 35 U.S.C. 102(b) as being anticipated by Causey, have been fully considered, and are persuasive in view of the Amendment, filed 11 February 2021.  The rejection of claim 13 has been withdrawn. 
6.	Applicant’s arguments, see Remarks, p. 16, filed 08 February 2021, with respect to the provisional rejections of claim 13 under 35 U.S.C. 101 as claiming the same 
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
8.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 13 and 15-99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 23, 24, and 45 of U.S. Patent No. 10,918,313 B2, claims 1 and 6 of U.S. Patent No. 10,799,159 B2, claims 1, 10, 16, and 25 of U.S. Patent No. 10,709,363 B2, claims 16, 40, and 52 of U.S. Patent No. 10,918,314 B2, claims 1, 7, and 14 of U.S. Patent No. 10,918,315 B2, claims 1 and 12 of U.S. Patent No. 10,799,158 B2, and claims 1 and 12 of U.S. Patent No. 10,722,152 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims overlap in scope with the prior patented claims, where the differences in scope are obvious variants of on another.
Terminal Disclaimer
10.	The terminal disclaimer filed on 23 February 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the U.S. Patent Nos. 10,918,313 B2, 10,799,159 B2, 10,709,363 B2, claims 16, 40, and 52 of U.S. Patent No. 10,918,314 B2, 10,918,315 B2, 10,799,158 B2, and 10,722,152 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons For Allowance
11.  	The rejections of claims 13 and 15-99 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 23, 24, and 45 of U.S. Patent No. 10,918,313 B2, claims 1 and 6 of U.S. Patent No. 10,799,159 B2, claims 1, 10, 16, and 25 of U.S. Patent No. 10,709,363 B2, claims 16, 40, and 52 of U.S. Patent No. 10,918,314 B2, claims 1, 7, and 14 of U.S. Patent No. 10,918,315 B2, claims 1 and 12 of U.S. Patent No. 10,799,158 B2, and claims 1 and 12 of U.S. Patent No. 10,722,152 B2 are withdrawn in view of the terminal disclaimer filed on 23 February 2021.
12.	Claims 13 and 15-99 are allowed.
13.	The following is an examiner’s statement of reasons for allowance: 
As to Claims 13, 15-24, and 93-99, neither Causey nor the prior art of record does not teach the system of base claim 13, including the following, in combination with all other limitations of the base claim:
an electrical contact comprising a first material, wherein the first material is associated with a first durometer hardness,… ;
a sealing member comprising a second material, 
wherein the second material is associated with a second durometer hardness, 
wherein the sealing member at least partially surrounds the electrical contact and at least a portion of the transcutaneous analyte sensor when the transcutaneous analyte sensor is operably connected to the sensor electronics, 
wherein the sealing member substantially seals at least a portion of the electrical contact from moisture;

wherein the first durometer hardness is higher than the second durometer hardness.

As to Claims 25-35, neither Causey nor the prior art of record does not teach the system of base claim 25, including the following, in combination with all other limitations of the base claim:
an electrical contact configured to operably connect the transcutaneous glucose sensor to the sensor electronics;
a sealing member comprising a sealing member upper portion and a sealing member lower portion, 
wherein the sealing member at least partially surrounds the electrical contact and at least a portion of the transcutaneous glucose sensor when the transcutaneous glucose sensor is operably connected to the sensor electronics, 
wherein the sealing member substantially seals at least a portion of the electrical contact from moisture, and 
wherein an ex vivo portion of the transcutaneous glucose sensor is sandwiched between the sealing member upper portion and the sealing member lower portion; and
a contact holder over which the sealing member and the transcutaneous glucose sensor are at least partially located.

As to Claims 36-46, neither Causey nor the prior art of record does not teach the system of base claim 36, including the following, in combination with all other limitations of the base claim:
an electrical contact configured to operably connect the transcutaneous glucose sensor to the sensor electronics;
a sealing member comprising a sealing member upper portion and a sealing member lower portion;
wherein the sealing member upper portion comprises an inner face and an outer face, wherein the sealing member lower portion comprises an inner face and an outer face;
wherein the sealing member at least partially surrounds the electrical contact and at least a portion of the transcutaneous glucose sensor when the transcutaneous glucose sensor is operably connected to the sensor electronics;

wherein an ex vivo portion of the transcutaneous glucose sensor is positioned between the sealing member upper portion inner face and the sealing member lower portion inner face; and
a contact holder over which the sealing member and the transcutaneous glucose sensor are at least partially located.

As to Claims 47-57, neither Causey nor the prior art of record does not teach the system of base claim 47, including the following, in combination with all other limitations of the base claim:
an electrical contact configured to operably connect the transcutaneous glucose sensor to the sensor electronics;
a sealing member comprising a sealing member upper portion and a sealing member lower portion;
wherein the sealing member upper portion comprises an inner face and an outer face, wherein the sealing member lower portion comprises an inner face and an outer face;
wherein the sealing member upper portion comprises one or more holes therethrough, wherein each of the one or more holes extends from a respective opening in the outer face of the sealing member upper portion to a respective opening in the inner face of the sealing member upper portion;
wherein the sealing member at least partially surrounds the electrical contact and at least a portion of the transcutaneous glucose sensor when the transcutaneous glucose sensor is operably connected to the sensor electronics;
wherein the sealing member substantially seals at least a portion of the electrical contact from moisture;
wherein an ex vivo portion of the transcutaneous glucose sensor is positioned between the sealing member upper portion inner face and the sealing member lower portion inner face;
wherein the electrical contact is exposed for connection to the sensor electronics by the opening in the outer face of the sealing member upper portion;
wherein the electrical contact is exposed to the transcutaneous gluc	ose sensor by the opening in the inner face of the sealing member upper portion; and
a contact holder over which the sealing member and the transcutaneous glucose sensor are at least partially located.


As to Claims 58-62, neither Causey nor the prior art of record does not teach the assembly of base claim 58, including the following, in combination with all other limitations of the base claim:
at least one electrical contact configured to operably connect the ex vivo portion of the sensor to the sensor electronics;
a base configured for placement over the host's skin;
an elastomeric sealing member in contact with the ex vivo portion of the sensor and at least partially surrounding the at least one electrical contact, 
wherein the elastomeric sealing member is configured to seal the at least one electrical contact from moisture, 
wherein the elastomeric sealing member is located over the base by mating mechanical structures on the base and on the elastomeric sealing member.

As to Claims 63-67, neither Causey nor the prior art of record does not teach the assembly of base claim 63, including the following, in combination with all other limitations of the base claim:
at least one electrical contact configured to operably connect the ex vivo portion of the sensor to the sensor electronics;
a base configured for placement over the host's skin;
an elastomeric sealing member in contact with the ex vivo portion of the sensor and to at least partially surrounding the at least one electrical contact, 
wherein the elastomeric sealing member is configured to seal the at least one electrical contact from moisture, 
wherein the elastomeric sealing member is held over the base by mechanical structures and/or chemical adhesives without substantial translation or deformation during sensor insertion.

As to Claims 68-79, neither Causey nor the prior art of record does not teach theassembly of base claim 68, including the following, in combination with all other limitations of the base claim:
a contact holder configured for placement over a skin of the host;

wherein the elastomeric sealing member is in contact with the ex vivo portion of the transcutaneous glucose sensor, 
wherein the elastomeric sealing member at least partially surrounds the electrical contact, 
wherein the elastomeric sealing member is configured to substantially seal at least a portion of the electrical contact from moisture, 
wherein the elastomeric sealing member is held on the contact holder by mating male-female mechanical structures on the contact holder and on the elastomeric sealing member.

As to Claims 80-91, neither Causey nor the prior art of record does not teach the assembly of base claim 80, including the following, in combination with all other limitations of the base claim:
an electrical contact configured to operably connect the ex vivo portion of the transcutaneous glucose sensor to the sensor electronics;
a contact holder configured for placement over the skin of the host;
an elastomeric sealing member at least partially located over the contact holder, 
wherein the elastomeric sealing member is in contact with the ex vivo portion of the transcutaneous glucose sensor, 
wherein the elastomeric sealing member at least partially surrounds the electrical contact, 
wherein the elastomeric sealing member is configured to substantially seal at least a portion of the electrical contact from moisture, 
wherein the elastomeric sealing member is held on the contact holder by protrusions on the contact holder that are configured to mate with recesses on the elastomeric sealing member.

As to Claims 92, neither Causey nor the prior art of record does not teach the assembly of base claim 92, including the following, in combination with all other limitations of the base claim:
an electrical contact configured to operably connect the ex vivo portion of the sensor to the sensor electronics;

an elastomeric sealing member in contact with the ex vivo portion of the sensor and at least partially surrounding the electrical contact, 
wherein the elastomeric sealing member is configured to seal the electrical contact from moisture, 
wherein the elastomeric sealing member is held on the contact holder by a chemical implemented to maintain the elastomeric sealing member substantially stationary without substantial translation or deformation during sensor insertion.

14.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        02/24/2021